Exhibit 10.1

 

Exelis Inc.   703 790 6330   1650 Tysons Blvd., Suite 1700   703 790 6360 Fax  
McLean, VA 22102   www.exelisinc.com  

 

LOGO [g788817img1.jpg]

Dear Ken:

The purpose of this letter is to set forth the terms and conditions of your
employment with Vectrus, Inc. (the “Company”), effective as of the Distribution
Date, (the Distribution Date has the meaning set forth in the Distribution
Agreement). The Company agrees to employ you as Chief Executive Officer and
President and you agree to discharge faithfully, diligently, and to the best of
your ability, your duties. You will report directly to the Board of Directors of
the Company (the “Board”). Your principal work location will be Colorado
Springs, CO. You will be an at-will employee at all times.

 

  1. Compensation and Benefits

 

  a. Annual Base Salary. Your beginning annual base salary will be $600,000.
Your salary will be subject to review by the Compensation and Personnel
Committee of the Board from time to time for consideration of possible increases
based on your performance and other relevant circumstances.

 

  b. Target Annual Incentive. Effective as of the Distribution Date, your annual
incentive target will be set at 100% of base salary (“Target Annual Incentive”).
The amount earned by you in respect of your Target Annual Incentive is
discretionary and subject to your individual and Company performance, as
determined by the Compensation and Personnel Committee of the Board.

 

  c. 2015 Long-Term Incentive Awards. You are eligible to participate in the
Company’s long-term incentive program with an annual target long-term incentive
compensation opportunity. Your 2015 Long-Term Incentive Award will be set at
$900,000, valued using the same methodology used to value 2015 long-term
incentive awards to other senior management of the Company generally. The forms
of award will be based on the 2015 Vectrus, Inc. long-term incentive award
program, subject to review and approval of the Compensation and Personnel
Committee of the Board. Such long-term incentive awards will be granted under
the terms of the Vectrus, Inc. 2014 Omnibus Incentive Plan (or a successor
plan).

 

  d. Founders’ Grant. Your Founder’s Grant will be granted shortly following the
spin-off of the Company from Exelis Inc., and will have a value of $1,350,000,
such value determined by the Compensation and Personnel Committee of the Vectrus
Board using the same methodology used to value founders’ grants to other senior
management of the Company generally. In the event that stock options are used,
they will vest in equal annual installments on the first, second and third
anniversaries of the grant date subject to your continued employment through
each such vesting date. Should your employment be terminated by the Company
other than for Cause (as defined below) before any stock options vest in full,
they will continue to vest for the period during which you are receiving
Severance Pay (as defined below), notwithstanding any provision of the
applicable award agreement to the contrary. In the event restricted stock units
are used, they will vest in equal annual installments on the first, second and
third anniversaries of the grant date subject to your continued employment
through each such vesting date. Upon vesting, these units will be settled
immediately in shares of common stock of the Company, subject to satisfaction of
all taxes due. Should your employment be terminated by the Company other than
for Cause before such units vest, a prorated portion of such units will vest and
be settled immediately upon your termination date, with your termination date
considered to be the Scheduled Termination Date (as defined below), it being
understood that in determining the prorated portion of such units that will
vest, you shall be deemed to have continued your employment until the last day
of the Severance Pay Period (as defined below), notwithstanding any provision of
the applicable award agreement to the contrary. The Founder’s Grant equity award
will be granted under the terms of the Vectrus, Inc. 2014 Omnibus Incentive Plan
(or a successor plan).

 

1



--------------------------------------------------------------------------------

  e. Benefits. You and your eligible dependents will be eligible to participate
in the benefit programs and plans of the Company and its subsidiaries for which
you are now eligible or for which you may become eligible in accordance with
their provisions during the term of this agreement as in effect from time to
time. Nothing in this letter agreement shall limit the Company’s ability to
change, modify, cancel or amend any such policies or plans.

 

  f. Paid Time Off. You will be eligible to participate in the paid time off
policy set by Vectrus, Inc. with the same parameters as given to other senior
management of the Company.

 

  2. Termination of Employment.

 

  a. Termination of Employment for Cause. You will not be eligible for Severance
Pay if your employment is terminated by the Company for Cause or if you
voluntarily terminate your employment for any reason (including as a result of
your retirement after reaching the Normal Retirement Date (as defined below) or
failing to return from an approved leave of absence, including a medical leave
of absence).

 

  i. “Cause” shall mean action by you involving willful malfeasance or gross
negligence or your failure to act involving material nonfeasance that would tend
to have a materially adverse effect on the Company. No act or omission on your
part shall be considered “willful” unless it is done or committed in bad faith
or without reasonable belief that the action or omission was in the best
interests of the Company.

 

  ii. “Normal Retirement Date” shall mean the first day of the month which
coincides with or follows your 65th birthday.

 

  b. Severance Pay Upon Termination of Employment Not for Cause. If the Company
terminates your employment other than for Cause and other than as a result of
your death or disability, in any case prior to your Normal Retirement Date, you
shall be provided severance pay in an amount equal to two (2) times the annual
base salary rate (“Severance Pay”) in effect on the effective date of the
termination of your employment (the “Scheduled Termination Date”).

 

  i. Terms and Conditions Applicable to Severance Pay. Severance Pay shall be
paid in the form of periodic payments over a period of 24 months after the
Scheduled Termination Date according to the regular payroll schedule (the
“Severance Pay Period”).

 

  1. Severance Pay will, subject to your obligation to timely execute and
deliver to the Company and not revoke the Release (as defined herein), commence
on the first business day after the 60th day following the Scheduled Termination
Date, with any installments of Severance Pay that would otherwise have been paid
during the first 60 days after the Scheduled Termination Date delayed and paid
in a lump sum on such payment after the Scheduled Termination Date.

 

  2. In the event of your death during the Severance Pay Period, the amount of
Severance Pay remaining shall be paid in a discounted lump sum to your spouse or
to such other beneficiary or beneficiaries designated by you in writing, or, if
you are not married and failing such designation, to your estate.

 

  3. During the Severance Pay Period you must continue to be available to render
to the Company reasonable assistance, consistent with the level of your prior
position with the Company, at times and locations that are mutually acceptable.
In requesting such services, the Company will take into account any other
commitments which you may have. After the Scheduled Termination Date and normal
wind-up of your former duties pursuant to the prior two sentences, you will not
be required to perform any regular services for the Company.

 

  4. Severance Pay will cease if you are rehired by the Company.

 

  ii. Benefits During Severance Pay. During the Severance Pay Period, except as
provided herein, you will continue to be eligible for participation in Company
employee benefit plans in accordance with the provisions of such plans as in
effect from time to time. You will not be eligible to participate in any Company
tax qualified retirement plans, non-qualified excess or supplemental benefit
plans, short-term or long-term disability plans, the Company business travel
accident plan or any new employee benefit plan or any improvement to any
existing employee benefit plan adopted by the Company after the Scheduled
Termination Date.

 

  iii.

Excluded Executive Compensation Plans, Programs, Arrangements, and Perquisites.
During the Severance Pay Period, you will not be eligible to accrue any paid
time off or participate in or receive awards under any (i) annual incentive plan
or bonus program, (ii) special termination programs, (iii) tax or financial
advisory services, (iv) stock option or stock related plans for executives
(provided that you will be eligible to exercise any outstanding stock options in
accordance with the terms of any

 

2



--------------------------------------------------------------------------------

  applicable stock option plan), (v) new or revised executive compensation
programs that may be introduced after the Scheduled Termination Date or
(vi) other executive compensation program, plan, arrangement, practice, policy
or perquisites (except as provided otherwise in clause (v) above), unless
specifically authorized by the Company in writing.

 

  c. Disqualifying Conduct. If during the Severance Pay Period, you (i) engage
in any activity which is inimical to the best interests of the Company;
(ii) disparage the Company, its business, employees or directors; (iii) fail to
comply with any Company Covenant Against Disclosure and Assignment of Rights to
Intellectual Property; (iv) without the Company’s prior written consent, induce
any employee of the Company to leave his or her Company employment; (v) without
the Company’s prior written consent, engage in, become affiliated with, or
become employed by any business competitive with the Company; or (vi) fail to
comply with applicable provisions of the Company’s Code of Conduct or applicable
Company Corporate Policies or any applicable Company Subsidiary Code or
policies, then the Company will have no further obligation to provide Severance
Pay.

 

  d. Release. The Company shall not be required to pay or continue any
installments of Severance Pay or provide any termination benefits in accordance
with this agreement unless you execute and deliver to the Company within 52 days
following the Scheduled Termination Date a release, in a form provided by the
Company, pursuant to which you discharge and release the Company, its
affiliates, and their respective directors, officers, employees and employee
benefit plans from all claims (other than for benefits to which you are entitled
under any Company employee benefit plans) arising out of your employment or
termination of employment (the “Release”), and such Release is not revoked by
you within the seven-day statutory revocation period. You will also be required
to resign your officership and any directorship upon your last day of active
service with the Company and any of its subsidiaries.

 

  e. Treatment of Severance Pay and Other Compensation. Any Severance Pay or
other compensation, including but not limited to any equity awards provided to
you under this agreement, shall be treated in a manner consistent with the
provisions of Section 409A of the Code. Coordination of Severance Pay with any
pay or benefits provided by any applicable Company short-term or long-term
disability plan shall be in accordance with the provisions of those plans.

 

  f. Miscellaneous. Except as provided in this agreement, you shall not be
entitled to any notice of termination or pay in lieu thereof.

 

  i. In cases where Severance Pay is provided under this agreement, pay in lieu
of any unused current year vacation entitlement will be paid to you in a lump
sum.

 

  ii. Benefits under this agreement are paid for entirely by the Company from
its general assets.

 

  iii. Any outstanding long-term incentive awards will be treated in accordance
with the applicable plans and award agreements.

 

  3. Termination due to an Acceleration Event. If your employment is terminated
due to a severance-qualifying termination under the terms of the Special Senior
Executive Severance Pay Plan attached to this letter as Exhibit A, you will be
entitled to receive the severance benefits provided under the terms of the
Special Senior Executive Severance Pay Plan in lieu of any benefits described in
this agreement.

 

  4.

Compliance with Section 409A of the Code. This agreement is intended to comply
with Section 409A of the Code and will be interpreted in a manner intended to
comply with Section 409A of the Code. Notwithstanding anything herein to the
contrary, (i) any payments that qualify for the “short-term deferral” exception
or another exception under Section 409A of the Code shall be paid under the
applicable exception, (ii) to the extent necessary in order to prevent any
accelerated or additional tax under Section 409A of the Code, all payments made
and benefits provided upon your termination of employment shall only be made and
provided upon a “separation from service” within the meaning of Section 409A of
the Code, (iii) if at the time of your termination of employment with the
Company you are a “specified employee” as defined in Section 409A of the Code
and the deferral of the commencement of any payments or benefits otherwise
payable hereunder as a result of such termination of employment is necessary in
order to prevent any accelerated or additional tax under Section 409A of the
Code, then the Company will defer the commencement of the payment of any such
payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to you) until the date that is six months
following your termination of employment with the Company (or the earliest date
as is permitted under Section 409A of the Code without any accelerated or
additional tax under Section 409A of the Code), at which point all payments

 

3



--------------------------------------------------------------------------------

  deferred pursuant to such six-month delay shall be paid to you in a lump sum,
and (iv) if any other payments of money or other benefits due hereunder could
cause the application of an accelerated or additional tax under Section 409A of
the Code, such payments or other benefits shall be deferred if deferral would
avoid such accelerated or additional tax under Section 409A of the Code, or
otherwise such payment or other benefits shall be restructured, to the extent
possible, in a manner, determined by the Company, that does not cause such an
accelerated or additional tax. To the extent any reimbursements or in-kind
benefits due under this Plan constitute “deferred compensation” under
Section 409A of the Code, any such reimbursements or in-kind benefits shall be
paid in a manner consistent with Treas. Reg. Section 1.409A-3(i)(1)(iv). Each
payment made under this Plan shall be designated as a “separate payment” within
the meaning of Section 409A of the Code. The Company shall consult with you in
good faith regarding the implementation of the provisions of this section;
provided that neither the Company nor any of its employees or representatives
shall have any liability to you with respect thereto.

 

  5. Miscellaneous.

 

  a. Notices. Notices given pursuant to this letter agreement shall be in
writing and shall be deemed received when personally delivered, or on the date
of written confirmation of receipt by (i) overnight carrier, (ii) telecopy,
(iii) registered or certified mail, return receipt requested, postage paid, or
(iv) such other method of deliver as provides a written confirmation of
delivery. Notice to the Company shall be directed to: SVP, Chief Human Resources
Officer, Vectrus, Inc., Colorado Springs, CO.

Notices to or with respect to you will be directed to you, or in the event of
your death, your executors, personal representatives or distributes, at your
home address as set forth in the records of the Company.

 

  b. Assignment of this Letter Agreement. This letter agreement is personal to
you and shall not be assignable by you without the prior written consent of the
Company. This letter agreement shall inure to the benefit of and be binding upon
the Company and its respective successors and assigns. The Company may assign
this letter agreement, without your consent, to any successor (whether directly
or indirectly, by agreement, purchase, merger, consolidation, operation of law
or otherwise) to all, substantially all or a substantial portion of the business
and/or assets of the Company, as applicable. If and to the extent that this
letter agreement is so assigned, the “Company” as used throughout this letter
agreement shall mean the Company as hereinbefore defined and any successor to
its business and/or assets as aforesaid. In the event of your death, all amounts
and benefits then payable or otherwise due to you will be paid or provided to
your estate except to the extent you have appointed a beneficiary in writing
pursuant to the terms of any particular plan, policy or arrangement.

 

  c. Merger of Terms. Except as expressly provided herein, this letter agreement
supersedes all prior discussions and agreements between you and the Company with
respect to the subject matters covered herein.

 

Very truly yours,

/s/ Paul J. Kern

Paul J. Kern, Chair Exelis Inc. Compensation & Personnel Committee

Accepted:

 

/s/ Kenneth W. Hunzeker

     September 15, 2014    Kenneth W. Hunzeker      Date   

Chief Executive Officer and President

Vectrus, Inc.

       

 

4



--------------------------------------------------------------------------------

Vectrus, Inc.

Special Senior Executive Severance Pay Plan

 

1. Purpose

The purpose of this Vectrus, Inc. Special Senior Executive Severance Pay Plan
(“Plan”) is to assist in occupational transition by providing Severance
Benefits, as defined herein, for employees covered by this Plan whose employment
is terminated under conditions set forth in this Plan.

The Plan first became effective as of September 27, 2014 following the spin-off
of Vectrus, Inc. (“Vectrus”) from Exelis Inc. (“Exelis) on September 27, 2014.
Exelis was spun off from ITT Corporation (together with Exelis, the “Predecessor
Corporations”) on October 31, 2011. The Predecessor Corporations maintained
similar plans prior to the respective spin-offs (the “Predecessor Plans”), and
the Plan was created to continue service accruals under the Predecessor Plans.
The Plan shall remain in effect as provided in Section 9 hereof, and covered
employees shall receive full credit for their service with the Predecessor
Corporations as provided in Section 5 hereof.

 

2. Covered Employees

Covered employees under this Plan (“Special Severance Executives”) are active
full-time, regular salaried employees of Vectrus and of any subsidiary company
(“Vectrus Subsidiary”) (collectively or individually as the context requires
“Company”) (including Special Severance Executives who are short-term disabled
as of a Potential Acceleration Event within the meaning of the Company’s short
term disability plans) (other than Special Severance Executives on periodic
severance as of a Potential Acceleration Event) who are in Band A or B or were
in Band A or B at any time within the two year period immediately preceding an
Acceleration Event and such other employees of the Company who shall be
designated as covered employees in Band A or B under the Plan by the
Compensation and Personnel Committee of Vectrus’ Board of Directors.

“Bands A and B” shall have the meaning given such terms under the executive
classification system of the Vectrus Human Resources Department as in effect
immediately preceding an Acceleration Event. After the occurrence of an
Acceleration Event, the terms “Vectrus”, “Vectrus Subsidiary” and “Company” as
used herein shall also include, respectively and as the context requires, any
successor company to Vectrus or any successor company to any Vectrus Subsidiary
and any affiliate of any such successor company.

 

3. Definitions

An “Acceleration Event” shall occur if (i) a report on Schedule 13D shall be
filed with the Securities and Exchange Commission pursuant to Section 13(d) of
the Securities Exchange Act of 1934 (the “Act”) disclosing that any person
(within the meaning of Section 13(d) of the Act), other than Vectrus or a
subsidiary of Vectrus or any employee benefit plan sponsored by Vectrus or a
subsidiary of Vectrus, is the beneficial owner directly or indirectly of twenty
percent (20%) or more of the outstanding Common Stock, $0.01 par value, of
Vectrus (the “Stock”); (ii) any person (within the meaning of Section 13(d) of
the Act), other than Vectrus or a subsidiary of Vectrus, or any employee benefit
plan sponsored by Vectrus or a subsidiary of Vectrus, shall purchase shares
pursuant to a tender offer or exchange offer to acquire any Stock of Vectrus (or
securities convertible into Stock) for cash, securities or any other
consideration, provided that after consummation of the offer, the person in
question is the beneficial owner (as such term is defined in Rule 13d-3 under
the Act), directly or indirectly, of twenty percent (20%) or more of the
outstanding Stock of Vectrus (calculated as provided in paragraph (d) of Rule
13d-3 under the Act in the case of rights to acquire Stock); (iii) the
consummation of (A) any consolidation, business combination or merger involving
Vectrus, other than a consolidation, business combination or merger involving
Vectrus in which holders of Stock immediately prior to the consolidation,
business combination or merger (x) hold fifty percent (50%) or more of the
combined voting power of Vectrus (or the corporation resulting from the merger
or consolidation or the parent of such corporation) after the merger and
(y) have the same proportionate ownership of common stock of Vectrus (or the
corporation resulting from the merger or consolidation or the parent of such
corporation), relative to other holders of Stock immediately prior to the
merger, business combination or consolidation, immediately after the merger as
immediately before, or (B) any sale, lease, exchange or other transfer (in one
transaction or a series of related transactions) of all or substantially all the
assets of Vectrus, (iv) there shall have been a change in a majority of the
members of the Board of Directors of Vectrus within a 12-month period unless the
election or nomination for election by Vectrus’ stockholders of each new
director during such 12-month

 

5



--------------------------------------------------------------------------------

period was approved by the vote of two-thirds of the directors then still in
office who (x) were directors at the beginning of such 12-month period or
(y) whose nomination for election or election as directors was recommended or
approved by a majority of the directors who were directors at the beginning of
such 12-month period or (v) any person (within the meaning of Section 13(d) of
the Act) (other than Vectrus or any subsidiary of Vectrus or any employee
benefit plan (or related trust) sponsored by Vectrus or a subsidiary of Vectrus)
becomes the beneficial owner (as such term is defined in Rule 13d-3 under the
Act) of twenty percent (20%) or more of the Stock.

“Cause” shall mean action by the Special Severance Executive involving willful
malfeasance or gross negligence or the Special Severance Executive’s failure to
act involving material nonfeasance that would tend to have a materially adverse
effect on the Company. No act or omission on the part of the Special Severance
Executive shall be considered “willful” unless it is done or omitted in bad
faith or without reasonable belief that the action or omission was in the best
interests of the Company.

“Good Reason” shall mean (i) without the Special Severance Executive’s express
written consent and excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
or its affiliates within 30 days after receipt of notice thereof given by the
Special Severance Executive, (A) a reduction in the Special Severance
Executive’s annual base compensation (whether or not deferred), (B) the
assignment to the Special Severance Executive of any duties inconsistent in any
material respect with the Special Severance Executive’s position (including
status, offices, titles and reporting requirements), authority, duties or
responsibilities, or (C) any other action by the Company or its affiliates which
results in a material diminution in such position, authority, duties or
responsibilities; (ii) without the Special Severance Executive’s express written
consent, the Company’s requiring the Special Severance Executive’s work location
to be other than within twenty-five (25) miles of the location where such
Special Severance Executive was principally working immediately prior to the
Acceleration Event; or (iii) any failure by the Company to obtain the express
written assumption of this Plan from any successor to the Company; provided that
“Good Reason” shall cease to exist for an event on the 90th day following the
later of its occurrence or the Special Severance Executive’s knowledge thereof,
unless the Special Severance Executive has given the Company notice thereof
prior to such date, and the date of the Special Severance Executive’s
termination of employment for Good Reason must occur, if at all, within one
hundred and eighty (180) days following the later of the occurrence of the Good
Reason event or the Special Severance Executive’s knowledge thereof.

“Potential Acceleration Event” shall mean the execution of an agreement or the
commencement of a tender offer, in either case, in respect of a transaction or
event that if consummated would result in an Acceleration Event.

 

4. Severance Benefits Upon Termination of Employment

If a Special Severance Executive’s employment with the Company is terminated due
to a Qualifying Termination, he or she shall receive the severance benefits set
forth in Section 5 hereof (“Severance Benefits”). For purposes hereof, (i) a
“Qualifying Termination” shall mean a termination of a Special Severance
Executive’s employment with the Company either (x) by the Company without Cause
(A) within the two (2) year period commencing on the date of the occurrence of
an Acceleration Event or (B) prior to the occurrence of an Acceleration Event
and either (1) following the public announcement of the transaction or event
which ultimately results in such Acceleration Event or (2) at the request of a
party to, or participant in, the transaction or event which ultimately results
in an Acceleration Event; or (y) by a Special Severance Executive for Good
Reason within the two (2) year period commencing with the date of the occurrence
of an Acceleration Event and (ii) a determination by a Special Severance
Executive that he or she has “Good Reason” hereunder shall be final and binding
on the parties hereto unless the Company can establish by a preponderance of the
evidence that “Good Reason” does not exist.

 

5. Severance Benefits

Band A Benefits

Severance Benefits for Special Severance Executives (i) in Band A at the time of
a Qualifying Termination or at any time during the two (2) year period
immediately preceding the Acceleration Event or (ii) designated as a covered
employee in Band A in accordance with Section 2 hereof:

 

  •  

Accrued Rights – The Special Severance Executive’s base salary through the date
of termination of employment, any annual bonus earned but unpaid as of the date
of termination for any previously

 

6



--------------------------------------------------------------------------------

 

completed fiscal year, reimbursement for any unreimbursed business expenses
properly incurred by the Special Severance Executive in accordance with Company
policy prior to the date of the Special Severance Executive’s termination of
employment and such employee benefits, if any, as to which the Special Severance
Executive may be entitled under the employee benefit plans of the Company,
including without limitation, the payment of any accrued or unused paid time off
under the Company’s paid time off policy.

 

  •   Severance Pay – The sum of (x) three (3) times the current annual base
salary rate paid or in effect (whether or not deferred) with respect to the
Special Severance Executive at the time of the Special Severance Executive’s
termination of employment, and (y) three (3) times the target annual bonus with
respect to the Special Severance Executive at the time of the Special Severance
Executive’s termination of employment.

 

  •   Health and Life Insurance Benefits

 

  •   Continued health and life insurance benefits for a three (3) year period
following the Special Severance Executive’s termination of employment at the
same cost to the Special Severance Executive, and at the same coverage levels,
as provided to the Special Severance Executive (and the Special Severance
Executive’s eligible dependents) immediately prior to his or her termination of
employment.

 

  •   Payment of a lump sum amount (“Savings Plan Lump Sum Amount”) equal to
three (3) times the following amount: the highest annual base salary rate
determined above under “Severance Pay” times the highest percentage rate of
Company Contributions (not to exceed four percent (4%)) with respect to the
Special Severance Executive under the Vectrus 401(k) Plan and/or the Vectrus
Excess Savings Plan (or corresponding savings plan arrangements outside the
United States) (“Savings Plans”) (including matching contributions and floor
contributions) at any time during the three (3) year period immediately
preceding the Special Severance Executive’s termination of employment or the
three (3) year period immediately preceding the Acceleration Event. This
provision shall apply to any Special Severance Executive who is a member of any
of the Savings Plans at any time during such three (3) year period.

 

  •   Outplacement – Outplacement services for one (1) year.

 

7



--------------------------------------------------------------------------------

Band B Benefits

Severance Benefits for Special Severance Executives (i) in Band B at the time of
a Qualifying Termination or at any time during the two (2) year period
immediately preceding the Acceleration Event or (ii) designated as a covered
employee in Band B in accordance with Section 2 hereof; provided, that a Special
Severance Executive who is in Band B at the time of a Qualifying Termination but
was in Band A anytime during the two (2) year period immediately preceding the
Acceleration Event shall be entitled to Severance Benefits as a Special
Severance Executive in Band A and shall not be entitled to the Severance
Benefits set forth below:

 

  •   Accrued Rights – The Special Severance Executive’s base salary through the
date of termination of employment, any annual bonus earned but unpaid as of the
date of termination for any previously completed fiscal year, reimbursement for
any unreimbursed business expenses properly incurred by the Special Severance
Executive in accordance with Company policy prior to the date of the Special
Severance Executive’s termination of employment and such employee benefits, if
any, as to which the Special Severance Executive may be entitled under the
employee benefit plans of the Company, including without limitation, the payment
of any accrued or unused paid time off under the Company’s paid time off policy.

 

  •   Severance Pay – The sum of (x) two (2) times the current annual base
salary rate paid or in effect (whether or not deferred) with respect to the
Special Severance Executive at the Special Severance Executive’s termination of
employment, and (y) two (2) times the target annual bonus with respect to the
Special Severance Executive at the time of the Special Severance Executive’s
termination of employment.

 

  •   Health and Life Insurance Benefits

 

  •   Continued health and life insurance benefits for a two year period
following the Special Severance Executive’s termination of employment at the
same cost to the Special Severance Executive, and at the same coverage levels,
as provided to the Special Severance Executive (and the Special Severance
Executive’s eligible dependents) immediately prior to his or her termination of
employment.

 

  •   Payment of a lump sum amount (“Savings Plan Lump Sum Amount”) equal to two
(2) times the following amount: the highest annual base salary rate determined
above under “Severance Pay” times the highest percentage rate of Company
Contributions (not to exceed four percent (4%)) with respect to the Savings
Plans (including matching contributions and floor contributions) at any time
during either the three (3) year period immediately preceding the Special
Severance Executive’s termination of employment or the three (3) year period
immediately preceding the Acceleration Event. This provision shall apply to any
Special Severance Executive who is a member of any of the Savings Plans at any
time during such three (3) year period.

 

  •   Outplacement – Outplacement services for one year.

General

With respect to the provision of health and life insurance benefits described
above during the above described respective three and two year periods, if, for
any reason at any time, the Company (i) is unable to treat the Special Severance
Executive as being eligible for ongoing participation in any Company health and
life insurance benefit plans or policies in existence immediately prior to the
termination of employment of the Special Severance Executive, and if, as a
result thereof, the Special Severance Executive does not receive a benefit or
perquisite or receives a reduced benefit or perquisite, or (ii) determines that
ongoing participation in any such Company benefit plans or policies would result
in a violation of the nondiscrimination rules of Section 105(h)(2) of the
Internal Revenue Code of 1986, as amended (the “Code”) or any other Code
section, statute or regulation of similar effect (including but not limited to
the 2010 Patient Protection and Affordable Care Act, as amended by the 2010
Health Care and Education Reconciliation Act), the Company shall provide such
benefits or perquisites by making available equivalent benefits or perquisites
from other sources in a manner consistent with Section 15 below.

Notwithstanding any other provision of the Plan to the contrary, all prior
service by a Special Severance Executive with the Predecessor Corporations shall
be credited in full towards a Special Severance Executive’s service with the
Company.

 

8



--------------------------------------------------------------------------------

6. Form of Payment of Severance Pay and Lump Sum Payments

Severance Pay shall be paid in cash, in non-discounted equal periodic
installment payments corresponding to the frequency and duration of the
severance payments that the Special Severance Executive would have been entitled
to receive from the Company as a normal severance benefit in the absence of the
occurrence of an Acceleration Event, with such terms governing the frequency and
duration of the severance payments being deemed incorporated herein by
reference. If the Special Severance Executive would not have been entitled to
receive any severance payments from the Company as a normal severance benefit in
the absence of the occurrence of an Acceleration Event, the Severance Pay shall
be paid in cash, in non-discounted equal periodic installment payments over a
period of (i) thirty-six (36) months (in the case of a Special Severance
Executive in Band A) or (ii) twenty four (24) months (in the case of a Special
Severance Executive in Band B). The Savings Plan Lump Sum Amount shall be paid
in cash within thirty (30) calendar days after the date the employment of the
Special Severance Executive terminates.

 

7. Termination of Employment – Other

The Severance Benefits shall only be payable upon a Special Severance
Executive’s termination of employment due to a Qualifying Termination; provided,
that if, following the occurrence of an Acceleration Event, a Special Severance
Executive is terminated due to the Special Severance Executive’s death or
disability (as defined in the long-term disability plan in which the Special
Severance Executive is entitled to participate (whether or not the Special
Severance Executive voluntarily participates in such plan)) and, at the time of
such termination, the Special Severance Executive had grounds to resign with
Good Reason, such termination of employment shall be deemed to be a Qualifying
Termination.

 

8. Administration of Plan; Claims and Appeals Procedures

This Plan shall be administered by the Company, who shall have the exclusive
right to interpret this Plan, adopt any rules and regulations for carrying out
this Plan as may be appropriate and decide any and all matters arising under
this Plan, including but not limited to the right to determine appeals. Subject
to applicable Federal and state law, all interpretations and decisions by
Vectrus shall be final, conclusive and binding on all parties affected thereby.

Any employee or other person who believes he or she is entitled to any payment
under the Plan may submit a claim in writing to the Plan’s administrator (in
accordance with Section 16) within ninety (90) days after the earlier of (i) the
date the claimant learned the amount of their severance benefits under the Plan
or (ii) the date the claimant learned that he or she will not be entitled to any
benefits under the Plan. If the claim is denied (in full or in part), the
claimant will be provided a written notice explaining the specific reasons for
the denial and referring to the provisions of the Plan on which the denial is
based. The notice will also describe any material or information necessary for
the claimant to perfect the claim, and an explanation of why such material or
information is necessary, and an explanation of the Plan’s procedures (and time
limits) for appealing the denial, including a statement of the claimant’s right
to bring a civil action under Section 502(a) of ERISA following an adverse
benefit determination on appeal. The denial notice will be provided within
ninety (90) days after the claim is received. If special circumstances require
an extension of time (up to ninety (90) days), written notice of the extension
will be given within the initial ninety (90) day period. This notice of
extension will indicate the special circumstances requiring the extension of
time and the date by which the administrator expects to render its decision on
the claim.

If the claimant’s claim is denied, the claimant (or his or her authorized
representative) may apply in writing to the administrator for a review of the
decision denying the claim. Review must be requested within sixty (60) days
following the date the claimant received the written notice of their claim
denial or else the claimant loses the right to review. The claimant (or
representative) then has the right to review and obtain copies of all documents
and other information relevant to the claim, upon request and at no charge, and
to submit issues and comments (as well as documents, records and other
information related to the claim) in writing. The administrator will provide
written notice of its decision on review within sixty (60) days after it
receives a review request. If additional time (up to sixty (60) days) is needed
to review the request, the claimant (or representative) will be given written
notice of the reason for the delay. This notice of extension will indicate the
special circumstances requiring the extension of time and the date by which the
administrator expects to render its decision.

 

9



--------------------------------------------------------------------------------

If the claim is denied (in full or in part), the claimant will be provided a
written notice explaining the specific reasons for the denial and referring to
the provisions of the Plan on which the denial is based. The notice will also
include a statement that the claimant will be provided, upon request and free of
charge, reasonable access to, and copies of, all documents and other information
relevant to the claim and a statement regarding the claimant’s right to bring an
action under Section 502(a) of ERISA.

If the claims procedures set forth above have been exhausted and a claimant
wishes to challenge a final determination by the Plan administrator, , such
claim shall be settled by arbitration administered by the American Arbitration
Association under its Commercial Arbitration Rules and the entire cost thereof
shall be borne by the Company. The location of the arbitration proceedings shall
be reasonably acceptable to the Special Severance Executive. Judgment on the
award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof. The Company shall pay all legal fees, costs of litigation,
prejudgment interest, and other expenses which are incurred in good faith by the
Special Severance Executive as a result of the Company’s refusal to provide any
of the Severance Benefits to which the Special Severance Executive becomes
entitled under this Plan, or as a result of the Company’s (or any third party’s)
contesting the validity, enforceability, or interpretation of this Plan, or as a
result of any conflict between the Special Severance Executive and the Company
pertaining to this Plan. The Company shall pay such fees and expenses from the
general assets of the Company.

 

9. Termination or Amendment

Vectrus may terminate or amend this Plan (“Plan Change”) at any time except,
that following the occurrence of (i) an Acceleration Event or (ii) a Potential
Acceleration Event, no Plan Change that would adversely affect any Special
Severance Executive may be made without the prior written consent of such
Special Severance Executive affected thereby; provided, however, that (ii) above
shall cease to apply if such Potential Acceleration Event does not result in the
occurrence of an Acceleration Event.

 

10. Offset

Any Severance Benefits provided to a Special Severance Executive under this Plan
shall be in lieu of, and not in addition to, any severance pay or benefits the
Special Severance Executive would otherwise be entitled to receive (i) pursuant
to any other Company policy, practice program or arrangement, (ii) pursuant to
any Company employment agreement or other agreement with the Company, or
(iii) by virtue of any law, custom or practice excluding, however, any
unemployment compensation in the United States.

 

11. Excise Tax

In the event that it shall be determined that any Payment would constitute an
“excess parachute payment” within the meaning of Section 280G of the Code, then
the aggregate of all Payments shall be reduced so that the Present Value of the
aggregate of all Payments does not exceed the Safe Harbor Amount; provided,
however, that no such reduction shall be effected, if the Net After-tax Benefit
to Special Severance Executive of receiving all of the Payments exceeds the Net
After-tax Benefit to Special Severance Executive resulting from having such
Payments so reduced. In the event a reduction is required pursuant hereto, the
order of reduction shall be first all cash payments on a pro rata basis, then
any equity compensation on a pro rata basis, and lastly medical and dental
coverage.

For purposes of this Section 11, the following terms have the following
meanings:

(i) “Net After-tax Benefit” shall mean the Present Value of a Payment net of all
federal state and local income, employment and excise taxes imposed on Special
Severance Executive with respect thereto, determined by applying the highest
marginal rate(s) applicable to an individual for Special Severance Executive’s
taxable year in which the Change in Control occurs.

(ii) “Payment” means any payment or distribution or provision of benefits by the
Company to or for the benefit of Special Severance Executive, whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise, but determined without regard to any reductions required by this
Section 11.

(iii) “Present Value” shall mean such value determined in accordance with
Section 280G(d)(4) of the Code.

(iv) “Safe Harbor Amount” shall be an amount expressed in Present Value which
maximizes the aggregate Present Value of Payments without causing any Payment to
be subject to excise tax under Section 4999 of the Code or the deduction
limitation of Section 280G of the Code.

 

10



--------------------------------------------------------------------------------

All determinations required to be made under this Section 11, including whether
and when a reduction is required and the amount of such reduction and the
assumptions to be utilized in arriving at such determination, shall be made by a
nationally recognized accounting firm mutually agreed to by the Special
Severance Executive and the Company (the “Accounting Firm”) which shall provide
detailed supporting calculations both to the Company and the Special Severance
Executive within ten (10) business days of the receipt of notice from the
Special Severance Executive that there has been a Payment, or such earlier time
as is requested by the Company; provided that for purposes of determining the
amount of any reduction, the Special Severance Executive shall be deemed to pay
federal income tax at the highest marginal rates applicable to individuals in
the calendar year in which any such payment is required to be made.

All fees and expenses of the Accounting Firm shall be borne solely by the
Company. If the Accounting Firm determines that no excise tax is payable by the
Special Severance Executive, it shall so indicate to the Special Severance
Executive in writing. Any determination by the Accounting Firm shall be binding
upon the Company and the Special Severance Executive.

 

12. Miscellaneous

The Special Severance Executive shall not be entitled to any notice of
termination or pay in lieu thereof.

Severance Benefits under this Plan are paid entirely by the Company from its
general assets.

This Plan is not a contract of employment, does not guarantee the Special
Severance Executive employment for any specified period and does not limit the
right of the Company to terminate the employment of the Special Severance
Executive at any time.

If a Special Severance Executive should die while any amount is still payable to
the Special Severance Executive hereunder had the Special Severance Executive
continued to live, all such amounts shall be paid in accordance with this Plan
to the Special Severance Executive’s designated heirs or, in the absence of such
designation, to the Special Severance Executive’s estate.

The numbered section headings contained in this Plan are included solely for
convenience of reference and shall not in any way affect the meaning of any
provision of this Plan.

If, for any reason, any one or more of the provisions or part of a provision
contained in this Plan shall be held to be invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provision or part of a provision of this Plan not held so invalid,
illegal or unenforceable, and each other provision or part of a provision shall
to the full extent consistent with law remain in full force and effect.

The Plan shall be governed by and construed in accordance with the laws of the
State of New York without regard to the conflicts of laws provisions thereof.

The Plan shall be binding on all successors and assigns of the Vectrus and a
Special Severance Executive.

 

13. Notices

Any notice and all other communication provided for in this Plan shall be in
writing and shall be deemed to have been duly given when delivered by hand or
overnight courier or three (3) days after it has been mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below, or to such other address as either party
may have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon receipt.

If to the Company:

Vectrus, Inc.

655 Space Center Drive

Colorado Springs, Colorado 80915

Attention: General Counsel

 

11



--------------------------------------------------------------------------------

If to Special Severance Executive:

To the most recent address of Special Severance Executive set forth in the
personnel records of the Company.

 

14. Adoption Date

This Plan was initially adopted by Vectrus on September 27, 2014 (“Adoption
Date”) and does not apply to any termination of employment which occurred or
which was communicated to the Special Severance Executive prior to the Adoption
Date.

 

15. Section 409A

This Plan is intended to comply with Section 409A of the Code (or an applicable
exemption therefrom) and will be interpreted in a manner consistent with such
intent. Notwithstanding anything herein to the contrary, (i) if at the time of
the Special Severance Executive’s termination of employment with the Company the
Special Severance Executive is a “specified employee” as defined in Section 409A
of the Code (and any related regulations or other pronouncements thereunder) and
the deferral of the commencement of any payments or benefits otherwise payable
hereunder as a result of such termination of employment is necessary in order to
prevent any accelerated or additional tax under Section 409A of the Code, then
the Company will defer the commencement of the payment of any such payments or
benefits hereunder (without any reduction in such payments or benefits
ultimately paid or provided to the Special Severance Executive) until the date
that is six months following the Special Severance Executive’s termination of
employment with the Company (or the earliest date as is permitted under
Section 409A of the Code), at which point all payments deferred pursuant to this
Section 15 shall be paid to the Special Severance Executive in a lump sum and
(ii) if any other payments of money or other benefits due hereunder could cause
the application of an accelerated or additional tax under Section 409A of the
Code, such payments or other benefits shall be deferred if deferral will make
such payment or other benefits compliant under Section 409A of the Code, or
otherwise such payment or other benefits shall be restructured, to the extent
possible, in a manner, determined by the Company, that does not cause such an
accelerated or additional tax. To the extent any reimbursements or in-kind
benefits due under this Plan constitute “deferred compensation” under
Section 409A of the Code, any such reimbursements or in-kind benefits shall be
paid in a manner consistent with Treas. Reg. Section 1.409A-3(i)(1)(iv), the
terms of which shall be deemed incorporated herein by reference. Notwithstanding
the definition of Acceleration Event contained herein, where required to avoid
additional tax under Section 409A, the event constituting an Acceleration Event
must also be an event described in Treas. Reg. Section 1.409A-3(i)(5). All
payments to be made upon a termination of employment that constitute deferred
compensation under this Plan may only be made upon a “separation from service”
(as that term is used in Section 409A). Each payment made under this Plan shall
be designated as a “separate payment” within the meaning of Section 409A of the
Code. The Company shall consult with Special Severance Executives in good faith
regarding the implementation of the provisions of this section; provided that
neither the Company nor any of its employees or representatives shall have any
liability to Special Severance Executives with respect thereto.

 

16. Additional Information.

 

Plan Name:    Vectrus, Inc. Special Senior Executive Severance Pay Plan Plan
Sponsor:    Vectrus, Inc.    655 Space Center Drive    Colorado Springs, CO
80915 Employer Identification Number:    [    ] Plan Number:    50[    ] Plan
Year:    Vectrus’ Fiscal Year

 

12



--------------------------------------------------------------------------------

Plan Administrator:    Vectrus, Inc.    Attention: Administrator of the Vectrus,
Inc. Special Senior Executive Severance Pay Plan    655 Space Center Drive   
Colorado Springs, CO 80915    ([    ]) [    ]-[    ] Agent for Service of Legal
Process:    Vectrus, Inc.    Attention: General Counsel    655 Space Center
Drive    Colorado Springs, CO 80915    ([    ]) [    ]-[    ]    Service of
process may also be made upon the Plan administrator. Type of Plan    Employee
Welfare Benefit Plan – Severance Pay Plan Plan Costs    The cost of the Plan is
paid by Vectrus, Inc.

 

17. Statement of ERISA Rights.

As participants in the Plan, Special Senior Executives have the following rights
and protections under the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”):

 

  •   Special Senior Executives may examine, without charge, at the Plan
administrator’s office and at other specified locations, such as worksites, all
documents governing the plan, including insurance contracts and a copy of the
latest annual report (Form 5500 Series) filed by the plan with the U.S.
Department of Labor and available at the Public Disclosure Room of the Employee
Benefits Security Administration; and

 

  •   Special Senior Executives may obtain, upon written request to the Plan
administrator, copies of documents governing the operation of the Plan,
including insurance contracts and copies of the latest annual report (Form 5500
Series) and updated summary plan description. The Plan administrator may make a
reasonable charge for the copies.

In addition to creating rights for participants, ERISA imposes duties upon the
people who are responsible for the operation of the Plan. The people who operate
the Plan (called “fiduciaries”) have a duty to do so prudently and in the
interests of Plan participants. No one, including Vectrus or any other person,
may fire a Plan participant or otherwise discriminate against a Plan participant
in any way to prevent the participant from obtaining a benefit under the Plan or
exercising rights under ERISA. If a claim for a severance benefit is denied, in
whole or in part, the person seeking benefits must receive a written explanation
of the reason for the denial. Plan participants have the right to have the
denial of the claim reviewed. (The claim review procedure is explained in
Section 8 above.)

Under ERISA, there are steps Plan participants can take to enforce the above
rights. For instance, if a Plan participant requests materials and does not
receive them within thirty (30) days, the Participant may file suit in a federal
court. In such a case, the court may require the Administrator to provide the
materials and to pay the Plan participant up to $110 a day until the participant
receives the materials, unless the materials were not sent because of reasons
beyond the control of the Administrator. If a Plan participant has a claim which
is denied or ignored, in whole or in part, the participant may file suit in a
federal court. If it should happen that the participant is discriminated against
for asserting his or her rights, the participant may seek assistance from the
U.S. Department of Labor, or the participant may file suit in a federal court.

In any case, the court will decide who will pay court costs and legal fees. If
the Plan participant is successful, the court may order the person the Plan
participant sued to pay these costs and fees. If the Plan participant loses,
unless the Plan requires the Vectrus to pay the costs, he court may order the
Plan participant to pay these costs and fees, for example, if it finds that the
Participant’s claim is frivolous.

 

13



--------------------------------------------------------------------------------

If the Plan participant has any questions regarding the Plan, the participant
should contact the Plan administrator (see Section 16 for the contract in
formation). If the Plan participant has any questions about this statement or
about his or her rights under ERISA, the Plan participant may contact the
nearest area office of the Employee Benefits Security Administration (formerly
the Pension and Welfare Benefits Administration), U.S. Department of Labor,
listed in his or her telephone directory, or the Division of Technical
Assistance and Inquiries, Employee Benefits Security Administration, U.S.
Department of Labor, 200 Constitution Avenue, N.W. Washington, D.C. 20210. The
Plan participant may also obtain certain publications about his or her rights
and responsibilities under ERISA by calling the publications hotline of the
Employee Benefits Security Administration.

 

14